NIEMEYER, Circuit Judge,
dissenting:
In denying Hobert L. Buzzard disability benefits under the United Mine Workers of America 1974 Pension Plan and Trust *273(the “Plan”), the Trustees of the Plan found that Buzzard did not adequately establish a causal link between his 1987 mine accident, in which he hit his head on an airlock, and his total disability from a severe depressive disorder, recognized in 1995 by the Social Security Administration. The district court affirmed the Trustees’ decision, concluding that the Trustees had conducted a “principled reasoning process” and arrived at their decision to deny benefits based upon “substantial evidence.” Accordingly, the district court found that the Trustees did not abuse their discretion in denying Buzzard benefits under the Plan. I would affirm.
Because the Trustees were given discretionary authority to review disability applications and make awards, we review their decision for abuse of discretion. See Brogan v. Holland, 105 F.3d 158, 161 (4th Cir.1997); see also Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 111, 115, 109 S.Ct. 948, 103 L.Ed.2d 80 (1989). Thus, we will not disturb the Trustees’ decision so long as it “is the result of deliberate, principled reasoning process and ... is supported by substantial evidence.” Brogan, 105 F.3d at 161 (internal quotation marks and citations omitted).
The relevant language of the Plan reads: A Participant who ... becomes totally disabled as a result of a mine accident ... shall, upon retirement ... be eligible for a pension while so disabled. A Participant shall be considered to be totally disabled only if by reason of such accident such Participant is subsequently determined to be eligible for Social Security Disability Insurance Benefits ....
Construing this language, we have concluded that while an award of Social Security Disability Insurance benefits conclusively establishes medical disability status, it does not conclusively establish a causal link between the disability and the mine accident. Hale v. Trustees of UMW Health & Ret. Funds, 23 F.3d 899, 902 (4th Cir.1994). The causal-link determination is entrusted to the discretion of the Trustees. Boyd v. Trustees of UMW Health & Ret. Funds, 873 F.2d 57, 59 (4th Cir.1989). In making this determination, the Trustees must take the causal-link language — “as a result of a mine accident”— to mean that the total disability must be proximately caused by the accident, whether directly or in combination with a preexisting or subsequent condition. Id.
In this case, the Trustees concluded that Buzzard did not adequately prove that his disability for severe depressive disorder was caused by his 1987 head injury. In reviewing this determination, we are not free to substitute our judgment on causation for that of the Trustees; rather we must determine only whether the determination was made through a reasoned process and was supported by substantial evidence.
There is no real dispute that the Trustees’ decision in this case was the result of a deliberate and principled reasoning process. They carefully reviewed all of the evidence and analyzed it in a 13-page letter that contains an assessment of all the operative facts, summarizes Buzzard’s efforts to receive treatment, and examines the conclusions reached by each of the various physicians involved.
On the central issue presented in this appeal — whether the Trustees’ determination that Buzzard did not adequately prove a causal link between his 1987 mine injury and his disability from depression — the record shows that the Trustees’ determination was supported by substantial evidence. The Trustees articulated the evidence upon which they relied, and the district court spelled this evidence out in its decision. First, Buzzard was released *274to work on October 16,1987, after recovering from his accident, and he failed to return to work then only because he had been laid off as of September 1987 when the mine closed, not because of his June 1987 injury. Second, Dr. Karen Pettry, Buzzard’s primary care physician through 1995, gave no indication that any treatment she prescribed for Buzzard’s insomnia and anxiety was required as a result of his mine injury. She attributed these conditions to “[m]uch stress in [the] family.” Third, Dr. Pettry’s letters of July 1993 and February 1994 supported Buzzard’s claim for Social Security disability benefits based on his mental condition but did not link Buzzard’s disability with his mine accident. Fourth, two physicians, Dr. Robert Solomon and Dr. M.6. Lembrecht, actually concluded that Buzzard was not totally disabled. Fifth, three other physicians, Dr. John Schmidt, Dr. Adnan Silk, and Dr. Bruce Guberman and one psychiatrist, Dr. Elma Bernardo, analyzed Buzzard’s various mental and physical ailments over the years but never linked these ailments to the 1987 mine accident. Moreover, a clinical psychologist, John Atkinson, also did not link Buzzard’s disability to the mine accident in his 1994 report; he only did so three years later, in 1997. The Trustees did not give Atkinson’s reversal much weight because he failed to explain how he had arrived at this new conclusion. In the Trustees’ view, Atkinson’s conclusion was properly discounted because he relied only on Buzzard’s later statements and Dr. Pet-try’s inconclusive records and therefore his conclusion in 1997 was “not supported and verified by objective evidence.” At bottom, the Trustees noted that Buzzard was fit to return to work in late 1987 and that only intervening events — the mine closure and his layoff — prevented his return. The mental conditions leading to Buzzard’s disability were not causally linked to his mine accident for several years, and only then retroactively to buttress his Social Security claim.
While one might comb the record, as the majority does, to find some evidence to support a possible causal link, it is not our function to resolve factual differences in this way. Rather, we are limited to determining only whether the Trustees had substantial evidence to support the decision they reached. See Brogan, 105 F.3d at 161. Under this standard of review, we do not enjoy the luxury of second guessing the Trustees or coming to a different conclusion based on our own evaluation of the evidence. I believe that, based on this deferential standard of review, we can only conclude that the Trustees’ decision was supported by substantial evidence. Accordingly, I would affirm the judgment of the district court on the reasoning it gave.